Exhibit 10.10

 

 

 

 

 

PACKAGING CORPORATION OF AMERICA

 

 

 

 

Amended and Restated

 

EXECUTIVE INCENTIVE COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective:   December 29, 2017




Page 1 of 6

--------------------------------------------------------------------------------

 

PACKAGING CORPORATION OF AMERICA

 

amended and restated EXECUTIVE INCENTIVE COMPENSATION PLAN

 

 

 

Section 1 – Establishment and Purpose

 

1.1

Establishment of this Plan.  Packaging Corporation of America hereby establishes
the “PACKAGING CORPORATION OF AMERICA AMENDED AND RESTATED EXECUTIVE INCENTIVE
COMPENSATION PLAN” (the “Plan”), set forth herein, effective April 12, 1999, and
amended and restated as of July 26, 2006, February 28, 2007 and December 29,
2017.

 

1.2

Purpose.  The purpose of this Plan is to create value for the shareholders of
Packaging Corporation of America by:

 

 

(a)

Reinforcing a results-oriented management culture by providing cash incentive
opportunities focused on the Company’s level of earnings, performance against
the annual operating plan, performance against other performance measures,
performance against= industry competitors, industry economic conditions, and
specific individual performance.

 

 

(b)

Providing a means to make special awards to individuals in recognition of both
accomplishment of longer-term objectives and to reward significant
accomplishments.  These accomplishments may include items such as market share
improvement, debt reduction, mergers, acquisitions, divestitures, safety and
environmental awards and performance, or industry-wide recognition of Company
results and performance.

 

Section 2 – Plan Definitions

 

 

(a)

Company means Packaging Corporation of America and any successor employer, which
adopts or assumes this Plan (collectively, “PCA”), and any subsidiary
corporation designated by the Board as eligible to participate in this Plan;
except that when used with reference to authority under this Plan, Company shall
mean PCA exclusively.

 

 

(b)

Board means the Board of Directors of PCA.

 

 

(c)

Compensation Committee means those members of the Compensation Committee of the
Board who are not employees of the Company.  This Committee is charged with the
overall authority for this Plan.

Page 2 of 6

--------------------------------------------------------------------------------

 

 

 

(d)

Effective Date means April 12, 1999, and as amended and restated on July 26,
2006, February 28, 2007 and December 29, 2017.

 

 

(e)

Executive Officer means any person elected by the Board to serve as an executive
officer of the Company.

 

 

(f)

Participants mean the group of all persons who have been approved for
participation in this Plan.

 

 

(g)

Performance Period means each consecutive twelve-month period commencing January
1 of each year.

 

 

(h)

Incentive Target Award Pool means, with respect to each Performance Period, the
targeted amount of dollars as determined by the Compensation Committee to be
paid as incentive awards to all Participants.  

 

 

(i)

Incentive Actual Award Pool means, with respect to each Performance Period, the
total amount of dollars to be paid as incentive awards to all Participants,
which shall be between 0 and 200% of the Incentive Target Award Pool  

 

 

(j)

Special Award Pool means, with respect to each Performance Period, the total
amount of dollars as determined by the Compensation Committee to be paid to
Participants who have been granted a Special Award in recognition of their
efforts as described in 1.2(b).

 

 

(k)

Individual Incentive Target Award means, for each Participant, the anticipated
individual incentive award determined as either a percentage of their base
salary, or as a percentage of their salary grade midpoint or otherwise based
upon their position within the Company.  The Individual Incentive Target Award
does not include the amount of any Individual Special Award.

 

 

(l)

Individual Incentive Actual Award means the actual incentive award to be paid to
each Participant.

 

 

(m)

Individual Special Award means an award paid to a Participant from the Special
Award Pool in addition to their Individual Incentive Actual Award.

 

Section 3 – Eligibility and Participation

 

3.1

Eligibility and Participation. Eligibility for participation in this Plan will
be limited

Page 3 of 6

--------------------------------------------------------------------------------

to those individuals who, by the nature and scope of their positions,
significantly impact the overall results of the Company. The Company will
determine which individuals are eligible to participate in this Plan by virtue
of their position with the Company and will determine for each Performance
Period the individual Participants.

 

3.2

Cessation of Participation.  The Company may withdraw its approval of an
existing position at any time during the Performance Period.  Subject to Section
9, Participants whose employment is terminated during the Performance Period for
reasons other than disability, death, or retirement under a Company retirement
plan shall forfeit participation in this Plan unless otherwise authorized by the
Company.  At the sole discretion of the Company, participation may be prorated
for Participants who become disabled, die, retire or are assigned to a
non-eligible position during the Performance Period.

 

 

Section 4 – Awards

 

4.1

Incentive Target Award Pool.  Within 90 days after the commencement of each
Performance Period the Compensation Committee shall establish the Incentive
Target Award Pool for executive officers and the Company shall establish the
Incentive Target Award Pool for other Participants.  The Company may adjust the
Incentive Target Award Pool during the Performance Period to accommodate for the
admission or elimination of Participants to or from this Plan, or to incorporate
adjustments to the Individual Incentive Target Awards of Participants whose
salary grade changes during the Performance Period.  

 

4.2

Determination of Individual Incentive Target Awards.  Annually, the Compensation
Committee shall determine the Individual Incentive Target Awards applicable to
the Chairman and Chief Executive Officer and each other executive officer of the
Company, and the Company shall determine the Individual Incentive Target Awards
applicable to all other Participants.

 

4.3

Determination of Incentive Actual Award Pool.  The Compensation Committee shall,
promptly after the date on which all necessary financial and other information
becomes available, certify the degree to which Company performance was achieved
based upon level of earnings, actual performance against the annual operating
plan and industry competitors, performance against such other performance
measures as the Compensation Committee or the Company, as the case may be, shall
have determined when establishing Individual Incentive Target Awards, industry
economic conditions, and specific individual performance. In exercising its sole
discretion, the Compensation Committee may use such objective or subjective
factors as it determines to be appropriate in the decision-making process,
including the recommendations of the Company, and will determine the total
amount of incentive actual awards

Page 4 of 6

--------------------------------------------------------------------------------

payable under this Plan for the Performance Period.

 

4.4

Determination of Individual Incentive Actual Awards.   The Compensation
Committee shall approve the Individual Incentive Actual Awards for the Chairman
and Chief Executive Officer and each other Executive Officer of the Company, and
the Company shall approve the Individual Incentive Actual Awards for all other
Participants.

 

4.5

Determination of Special Award Pool.  The Compensation Committee shall, at the
conclusion of each Performance Period, determine the amount to be paid as
Individual Special Awards to individual Participants.  Neither the Compensation
Committee nor the Company shall be under any obligation to make any special
award to any Participant for any Performance Period.

 

 

4.6

Determination of Individual Special Awards.  The Compensation Committee, at the
conclusion of each Performance Period, shall determine the amount of the
Individual Special Awards, if any, to be paid to the Chairman and Chief
Executive Officer and each other Executive Officer of the Company, and the
Company shall approve the Individual Special Awards, if any, for all other
Participants in recognition of their accomplishments under the criteria set
forth in Section 1.2(b).  An Individual Special Award may not exceed one times
base salary for the individual receiving the special award and, is in addition
to a Participant’s Individual Incentive Actual Award.

 

 

Section 5 – Compensation Committee Authority.  Subject to Section 9 hereof, the
Compensation Committee shall have the right at any time in its sole discretion
to modify, eliminate or withdraw for such Performance Period or any other
periods as it may determine, any payments under Section 4 hereof, in part or in
whole.  

Except to the extent prohibited by applicable law or the rules of any stock
exchange on which the Company’s Common Stock is listed, the Compensation
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it, including
officers or employees of the Company. Any such allocation or delegation may be
revoked by the Compensation Committee at any time. For the avoidance of doubt,
the standing practice of the Compensation Committee has been to delegate the
authority granted to it under Section 4 above to the Chief Executive Officer of
the Company for awards to all Participants who are not Executive Officers.

 

 

 

 

Section 6 - Payment of Individual Awards.  Actual awards will be paid to
Participants in cash as soon as practical following approval of the Incentive
Actual Award Pool,

Page 5 of 6

--------------------------------------------------------------------------------

the Special Award Pool, the Individual Incentive Actual Awards, and the
Individual Special Awards.  The Company shall have the right to deduct from all
payments made under this Plan to a Participant or to a Participant’s beneficiary
or beneficiaries any federal, state, foreign, city or local taxes required by
law to be withheld with respect to such payments.

 

Section 7 - Administration.  This Plan shall be administered by the Compensation
Committee.  Any interpretation of this Plan and any decision on any matter
pertaining to this Plan made by the Compensation Committee in its discretion
shall be final, binding, and conclusive upon all persons.

 

Section 8 – Employment Rights and Other Benefit Programs.  This Plan does not
constitute a contract of employment, and participation in this Plan will not
give a Participant the right to continue in the employ of the Company on a
full-time, part-time, or any other basis.  In the absence of any specific
agreement to the contrary, this Plan shall not affect any right of the Company
to terminate, with or without cause, any Participant’s employment at any time.  
Subject to Section 9, participation in this Plan will not give any Participant
any right or claim to any benefit under this Plan, unless such right or claim
has specifically been granted by the Compensation Committee in writing under the
terms of this Plan.

 

 

Section 9 – Amendment and Termination.  The Compensation Committee, in its
absolute discretion and without notice, may at any time and from time to time
modify or amend, in whole or in part, any or all of the provisions of this Plan,
or suspend or terminate this Plan entirely; provided that the neither the
Compensation Committee nor the Company may terminate the obligation of the
Company to pay an Individual Incentive Actual Award to a Participant after
approval thereof, without the consent of such Participant..

 

Section 10 – Applicable Laws.  This Plan shall be construed, administered and
governed in all respects under and by the laws of the State of Illinois, without
regard to its conflict of laws principles.

 

Section 11 - Interests Not Transferable.  Any interests of Participants under
this Plan may not be voluntarily sold, transferred, alienated, assigned or
encumbered, other than by will or pursuant to the laws of descent and
distribution.

 

Section 12 - Severability.  In the event any provision of this Plan shall be
held to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Plan, and this Plan shall be
construed and enforced as if such illegal or invalid provisions had never been
contained in this Plan.

 

Section 13 - Effect on Other Plans or Agreements.  Payments or benefits provided
to a Participant under any stock, deferred compensation, savings, retirement or
other employee benefit plan are governed solely by the terms of such plan.

Page 6 of 6